         Case 1:18-cv-00187-REB Document 84 Filed 10/26/18 Page 1 of 7



Bret Sumner, Pro Hac Vice
BEATTY & WOZNIAK, P.C.
216 Sixteenth St., Suite 1100
Denver, CO 80202-5115
Telephone: 303-407-4499
Fax: 800-886-6566
Email: bsumner@bwenergylaw.com

Paul A. Turcke, ISB #4759
MSBT LAW
7699 West Riverside Drive
Boise, ID 83714
Telephone: 208-331-1800
Fax: 208-331-1202
Email: pat@msbtlaw.com

Attorneys for Defendant-Intervenor Western Energy Alliance

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT, et al.,

       Plaintiffs,                                       Case No. 1:18-cv-00187-REB

v.
                                                          JOINT MOTION AND
RYAN K. ZINKE, Secretary of the Interior, et al.,    MEMORANDUM IN SUPPORT TO
                                                    MODIFY MEMORANDUM DECISION
       Defendants,                                     AND ORDER RE: STATE OF
                                                        WYOMING’S MOTION TO
WESTERN ENERGY ALLIANCE,                              INTERVENE AND WESTERN
                                                         ENERGY ALLIANCE’S
       Defendant-Intervenor.                            MOTION TO INTERVENE
                                                               [DKT. 54]

                                     INTRODUCTION

       Defendant-Intervenor Western Energy Alliance (“Alliance”) and Defendant State of

Wyoming (“Wyoming”) jointly and respectfully move this Court to modify its Memorandum

Decision and Order re: State of Wyoming’s Motion to Intervene and Western Energy Alliance’s

Motion to Intervene [Dkt. 54] to eliminate the second and third restrictions on intervention
          Case 1:18-cv-00187-REB Document 84 Filed 10/26/18 Page 2 of 7



requiring Wyoming and Alliance to: file joint briefs; and that Intervenor-Defendants limit their

briefing “to issues not addressed in Federal Defendants’ briefing.”

                                  FACTUAL BACKGROUND

       On June 1, 2018 and June 15, 2018, respectively, Defendant-Intervenors Wyoming and

Alliance moved to intervene in this case. On August 14, 2018, this Court held oral argument on

Federal Defendants’ Motion to Sever and Transfer. Dkt. 12. At the August hearing, the Court

had not yet granted Defendant-Intervenors’ Motions to Intervene.

       At that hearing, counsel for Plaintiffs noted that he did not oppose Defendant-

Intervenors’ motions, but requested that this Court place several restrictions on Defendant-

Intervenors’ involvement in the case should the Court grant intervention, and engaged in

argument as to why such restrictions were appropriate.

       Because this Court had not yet granted Defendant-Intervenors’ motions to intervene,

Defendant-Intervenors did not have the opportunity to respond to Counsel’s statements regarding

restrictions on their participation in the present litigation. On August 21, 2018, this Court granted

both Wyoming and Alliance’s motions to intervene, finding that both Wyoming and Alliance

“meet all the requirements for intervention as of right. . . .” Dkt. 54 at 6. In granting intervention

as of right, this Court incorporated restrictions on Defendant-Intervenors’ involvement in the

case, purportedly to protect against redundancy, including the requirements that Defendant-

Intervenors file joint briefs and restrict their “issues” to those issues not raised by Federal

Defendants.

                                      LEGAL STANDARD

       Intervenors of right “assume the status of full participants in a lawsuit and are normally

treated as if they were original parties once intervention is granted.” District of Columbia v.

Merit Sys. Prot. Bd., 762 F.2d 129, 132 (D.C. Cir. 1985). Parties that intervene as of right, “enter


                                                  2
          Case 1:18-cv-00187-REB Document 84 Filed 10/26/18 Page 3 of 7



the suit with the status of original parties.” United States v. Oregon, 657 F.2d 1009, 1014 (9th

Cir. 1981). Consequently, courts generally do not impose conditions on an intervenor as of right.

See 7C Wright, Miller & Kane §1922.

       However, a court does have the power under F.R.C.P. 16 to, among other things, manage

its case to expedite disposition. Where courts have relied on Rule 16 to impose restrictions to

parties intervening as of right, those limitations “have been purely ‘reasonable conditions of a

housekeeping nature.’” Fla. Med. Ass'n, Inc. v. Dept. of Health, Educ. & Welfare, 2011 WL

4459926 at *5 (M.D. Fla. 2011) (quoting Columbus–America Discovery Grp. v. Atlantic Mut.

Ins. Co., 974 F.2d 450, 469 (4th Cir. 1992) and citing Murphy v. Towmotor Corp., 642 F. Supp.

22, 24 (N.D. Ill. 1985)). Put simply, “[a]ny conditions imposed should be designed to ensure the

fair, efficacious, and prompt resolution of the litigation.” Forest Cty. Potawatomi Cmty. v.

United States, 317 F.R.D. 6, 15 (D.D.C. 2016)

       In addition, states involved in federal litigation usually operate as a special class of

litigants. Courts consistently recognize that “states are not normal litigants for the purposes of

invoking federal jurisdiction,” and that states hold a special position in the federal system. See,

e.g., Massachusetts v. EPA, 549 U.S. 497, 518-19 (2007). As a consequence, many courts

specifically exempt states and other governmental entities from joint briefing requirements by

rule. See D.C. Cir. R. 28(d)(4) (“Intervenors on the same side must join in a single brief to the

extent practicable. This requirement does not apply to a governmental entity.”)

                                          ARGUMENT

       This Court found that Wyoming and Alliance each met the standard for intervention as of

right, as relevant here, that: (1) each Defendant-Intervenor had a significantly protectable interest

related to the subject of the action, (2) that the disposition of this action may impair or impede

that party’s ability to protect that interest, and (3) that the applicant’s interest would not be


                                                 3
          Case 1:18-cv-00187-REB Document 84 Filed 10/26/18 Page 4 of 7



adequately represented by existing parties. Dkt. 54 at 2-3, 6. Thus, this Court has already found,

at least as to the standard for intervention, that each Defendant-Intervenor has a significantly

protectable interest in the outcome of this action that would not be adequately represented by

each other or by Federal Defendants.

        In this light, limiting Defendant-Intervenors’ participation to only those arguments the

Federal Government declines to make, binding Defendant-Intervenors to the issues and

arguments raised by the Federal Government (whether made properly with respect to Defendant-

Intervenors’ unique interests or not), and requiring Wyoming and Alliance to present combined

arguments to the Court regardless of their distinct and independent interests, are not “reasonable

conditions of a housekeeping nature.” Rather, these limitations are substantive restrictions on

Defendant-Intervenors’ participation that will significantly impair each Intervenor-Defendant its

right to procedural due process. “The fundamental requirement of due process is the opportunity

to be heard at a meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S.

319, 333 (1976) (quotations omitted).

        Defendant-Intervenors cannot participate in a meaningful manner if they are limited to

the presentation of only those issues the Federal Defendants have deemed unworthy or less-

persuasive, or if forced to accept the Federal Government’s presentation of any particular issue

without the ability to separately apprise the Court of their unique interest or perspective as

related to that issue.

        Defendant-Intervenors do not seek to burden the Court or the parties with unnecessary or

duplicative filings. Defendant-Intervenors intend to adopt as appropriate the portions of the other

parties’ procedural and factual summaries and arguments. In addition, Defendant-Intervenors do

not intend to waste the Court’s time in rehashing issues adequately addressed by the other




                                                4
         Case 1:18-cv-00187-REB Document 84 Filed 10/26/18 Page 5 of 7



parties. The phased briefing currently imposed by the Court will further enable such de-

duplication.

       However, Defendant-Intervenors must be given the opportunity to make their own

decisions about how best to defend their independent and unique interests. This Court recognized

that “only Wyoming and WEA are uniquely capable of explaining how any potential ruling will

affect a state’s economy and the property interests of a private trade association that are both

heavily dependent on oil and gas production/leasing.” Dkt. 54 at 6. They cannot explain these

issues fully and completely if they are precluded from touching on issues addressed by Federal

Defendants if Federal Defendants do not come at that issue from Defendant-Intervenors’ unique

perspective. Therefore, to be afforded due process, Wyoming and Alliance must be able to argue

to the court how their unique interests will be affected by any decision, even if these arguments

stem from the same issue as argued by Federal Defendants.

       Moreover, Defendant-Intervenors fail to see how the Court would benefit from being less

than fully informed about this matter. While multiple briefs may ask for the same relief, note

some of the same facts, and rely on similar legal authority, they are rarely carbon copies of each

other. Each Intervenor-Defendant will be uniquely impacted by Plaintiffs’ requested relief if this

Court grants that relief, and this Court will therefore benefit from hearing how that relief would

implicate each Intervenor-Defendant. In the rare event that this Court would not benefit, it is

fully capable of disregarding arguments it finds duplicative.

                                         CONCLUSION

       This Court granted Defendant-Intervenors’ motions to intervene as of right because it

recognized each Defendant-Intervenors’ unique interests in this case, and that such interests may

not be adequately represented by Federal Defendants or the other Intervenor-Defendant.

Therefore, Defendant-Intervenors must be granted full due process to protect these distinct and


                                                 5
         Case 1:18-cv-00187-REB Document 84 Filed 10/26/18 Page 6 of 7



independent interests. Consecutive briefing and coordination between Defendant-Intervenors is

adequate to meet this Court’s goal of efficient disposition.

       WHEREFORE, good cause existing, Alliance and Wyoming respectfully pray that the

Court grant this Joint Motion, and modify its Order [Dkt. 54] to remove the requirement that

Intervenor-Defendants limit their briefing to issues not addressed by Federal Defendants and that

Intervenor-Defendants be required to consolidate briefing.



       Respectfully submitted this 26th day of October, 2018.



                                                      /s Bret Sumner
                                                      Bret Sumner
                                                      Pro Hac Vice

                                                      Counsel for Defendant-Intervenor Western
                                                      Energy Alliance

                                                      /s/ Michael Robinson
                                                      Michael Robinson

                                                      Counsel for Defendant State of Wyoming

                                                      /s/ Paul Turcke
                                                      Paul Turcke


                                                      Local Counsel for Intervenor-Defendants




                                                 6
         Case 1:18-cv-00187-REB Document 84 Filed 10/26/18 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2018, I caused the foregoing JOINT MOTION TO

MODIFY MEMORANDUM DECISION AND ORDER RE: STATE OF WYOMING’S

MOTION TO INTERVENE AND WESTERN ENERGY ALLIANCE’S MOTION TO

INTERVENE to be electronically filed with the Court using the CM/ECF system, which caused

the following parties or counsel to be served by electronic means, as more fully reflected on the

Notice of Electronic Filing:

Laurence J. Lucas                                  John S. Most
llucas@advocateswest.org                           john.most@usdoj.gov

Talasi B. Brooks                                   Luther L. Hajek
tbrooks@advocateswest.org                          luke.hajek@usdoj.gov

Todd C. Tucci                                      Erik Petersen
ttucci@advocateswest.org                           erik.petersen@wyo.gov

Sarah Stellberg
sstellberg@advocateswest.org




                                                     /s/ Bret Sumner




                                               7
